Citation Nr: 0925922
Decision Date: 07/10/09	Archive Date: 09/03/09

Citation Nr: 0925922	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-29 432	)	DATE JUL 10 2009
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether vacature of that portion of the decision of the 
Board of Veterans' Appeals (Board) issued on August 15, 2008, 
denying the Veteran's claims for service connection for a 
disability of the hip joint, to include degenerative joint 
disease (DJD) of the hip, and for a left kidney condition, is 
warranted.

2.  Entitlement to service connection for a disability of the 
right hip, to include as an undiagnosed illness.

3.  Entitlement to service connection for a left kidney 
condition, to include as an undiagnosed illness.

4.  Entitlement to an initial compensable rating for 
polymorphous light eruption (PMLE).



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to October 
1988 and from April 1989 to January 1996; he also served in 
the Marine Corps Reserves prior to his first period of active 
duty.

Initially, this case came before the Board on appeal from an 
October 2002 rating decision in which the RO denied claims 
for service connection for DJD of the back and hip (claimed 
as joint pain), for a left kidney condition, and for PMLE, 
claimed as a skin rash, and for a permanent and total rating 
for pension purposes.

In July 2007, the Board remanded the case for further 
development.  

Subsequently, in an August 2008 decision, the Board granted 
service connection for DJD of the lumbar spine and for PMLE, 
denied service connection for a disability of the hip joint 
and for a left kidney condition, and remanded the claim for a 
permanent and total rating for pension purposes to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  In a 
September 2008 rating decision issued in October 2008, the 
AMC awarded service connection for the Veteran's back and 
skin disabilities, assigning initial 10 percent and 
noncompensable ratings, respectively, effective January 7, 
2002.  


VACATUR

In November 2008, the Board received a Motion for 
Reconsideration of the August 2008 Board decision from the 
Veteran.  The Veteran contends that his service treatment 
records for the period he served in the Southwest Asia 
Theater of Operations during the Persian Gulf War are missing 
from the record on appeal and were not considered by the 
Board, that such records would show that he fractured his 
right hip when a building at a POW camp that fell on him 
which caused joint pain and eventually resulted in DJD of the 
right hip, that his unit was exposed to bio-agents and that 
he was given several unknown vaccines/medicines during the 
Gulf War, that VA medical records dated in 2001 and 2002 show 
that he has kidney problems which he asserts are the result, 
or a combination, of the above-mentioned events, and that the 
Board did not consider service connection due to undiagnosed 
illness for either his hip or kidney problems in the subject 
decision.  In sum, the Veteran asked that the Board review 
the appeal and the evidence of record and issue a new 
decision on the above two issues.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 
38 C.F.R. § 20.904 (2008).  As outlined above, it appears 
that the Board's August 2008 decision, with regard to the 
claims for service connection for hip and left kidney 
conditions, was not based on consideration of all the 
available evidence.  The VA is considered to have 
constructive notice of service treatment records and medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Moreover, the Board's August 2008 decision 
did not consider entitlement to service connection for 
undiagnosed illness under the provisions of 38 U.S.C.A. § 
1117 (West 2002 & Supp. 2008).  In order to assure due 
process, the Board has decided to vacate the August 2008 
decision insofar as it denied his hip and left kidney claims 
and these issues will be remanded for additional development 
to the RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.  
Consequently, the Veteran's Motion for Reconsideration is 
rendered moot with regard to these two issues.  


ORDER

The Board's August 15, 2008 decision, insofar as it denied 
service connection for a disability of the hip joint and for 
a left kidney condition, is vacated.


REMAND

In various statements, the Veteran has asserted that, while 
constructing a building at a POW camp during the Persian Gulf 
War, he injured his back and hip when the structure fell.  He 
maintains that he sustained a fracture to his right hip and 
that this incident also led to kidney problems.  The Veteran 
claims that he initially had joint pains, an undiagnosed 
illness, and now has DJD of the right hip due to the in-
service injury.  Service treatment records show that he was 
treated for back pain of one week's duration in August 1989, 
when he fell down a gulch

However, except for a redeployment examination report dated 
in April 1991, there are no service treatment records for the 
time he was stationed in Saudi Arabia from February 1, 1991 
to May 18, 1991.  On remand, an attempt should be made to 
obtain and associate treatment records for this period of 
time with the record.

During a November 2000 VA Persian Gulf examination, the 
Veteran complained of pain in his right hip which he 
attributed to a fall in November 1992.  Following a physical 
examination, the VA examiner indicated that, because of 
complaints of joint pain, x-rays of the lumbosacral spine and 
right hip would be obtained.  However, such x-rays are not 
associated with the record.  

Subsequent post-service medical records reveal a history of 
joint pains and continuing complaints of right hip pain and a 
diagnosis of DJD of the right hip.  When seen, during a March 
2002 VA follow-up visit for complaints of chronic pain, the 
treatment note reflects "cannot provide NSAIDs due to less 
than ideal kidney function.  NSAIDs can worsen."  The 
assessment included DJD of the hip, unable to utilize NSAIDs 
with slight renal insufficiency.  The Veteran contends that 
he was exposed to bio-agents and was given several unknown 
vaccines and medicines during the Persian Gulf War and that 
the results of blood and urine tests performed by VA in 2001 
and 2002 showed that he had kidney problems.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell, 2 Vet. App. at 613.  Hence, on 
remand, an attempt should be made to obtain and associate 
copies of the report of November 2000 VA x-rays of the right 
hip and of VA blood and urine test results for the period 
from November 26, 2000 through March 2002 with the record, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

Moreover, the Board points out that, as a Persian Gulf War 
veteran, compensation may also be established for objective 
indications of a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent prior to December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.317 (2008).  However, an opinion as to whether the 
claimed right hip and kidney disorders are related to the 
Veteran's periods of active duty has not been sought.  Thus, 
further examination is warranted to identify any chronic 
disabilities manifested by the hip joint pain and/or kidney 
problems and to address whether such symptomatology is a 
separate and distinct diagnosed disability related to service 
(for example, DJD of the right hip), qualifies as an 
undiagnosed illness (for example, kidney problems), or such 
symptomatology is a manifestation of a disability that may be 
determined to warrant service connection (for example, DJD of 
the right hip secondary to DJD of the lumbar spine).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) 2008).

The Board is cognizant that, at last report, the Veteran was 
incarcerated.  However, the United States Court of Appeals 
for Veterans Claims (Court) has long held that incarcerated 
veterans are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)).  Moreover, the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  The Bolton Court indicated that 
alternative means to obtain examination of an incarcerated 
veteran include: (1) attempting to arrange transportation of 
the veteran to a VA facility for examination; (2) contacting 
the correctional facility and having their personnel conduct 
an examination according to VA examination worksheets or (3) 
sending a VA examiner to the correctional facility to conduct 
the examination.  

This case was remanded in July 2007 so the veteran could 
undergo VA examinations with respect to his back, skin and 
hip claims.  In compliance with the Board's remand, VA 
examinations were scheduled in August and October of 2007, 
but the Veteran was unable to report because he was 
incarcerated.  However, the AMC did not attempt to have the 
examinations conducted at the correctional facility by either 
a non-VA or VA examiner in compliance with the Board's 
remand.  Instead, the AMC sought opinions with regard to the 
Veteran's back and skin claims, which were eventually 
granted, but did not seek an opinion with regard to his hip 
claim.  The Board observes that the Court has determined that 
a remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  In this regard, 
the Board notes that the record reflects that the Veteran was 
to be released from prison in March 2009, so he should now be 
available for examination at a VA facility.  On remand, VA 
should determine whether the Veteran is still incarcerated.  
Thereafter, he should be scheduled for a formal VA 
examination or, if that is not possible, VA should coordinate 
efforts with the correctional facility to accommodate the 
Veteran by arranging for an examination to be conducted at 
the correctional facility at which he is incarcerated to 
determine the presence of any right hip or kidney disorder 
and the etiology of such disorders. 

Further, to ensure that all due process requirements are met, 
the VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  In light of the grant of service connection for 
DJD of the lumbar spine, the letter to the Veteran should 
explain what is needed to substantiate a claim based on 
secondary service connection and that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).

Finally, the Board notes that, in his Motion for 
Reconsideration, the Veteran also filed a notice of 
disagreement (NOD) with regard to the initial noncompensable 
rating assigned for PMLE; however, the RO has yet to issue a 
statement of the case (SOC) in accord with the holding in 
Manlincon v. West, 12 Vet. App. 398 (1999).  See 38 C.F.R. 
§ 20.300 (2008).  By filing an NOD, the Veteran has initiated 
appellate review of this issue.  The next step in the 
appellate process is for the RO to issue to the Veteran an 
SOC.  See 38 C.F.R. § 19.29 (2008); Manlincon, 12 Vet. App. 
at 240-41.  Consequently, this matter must be remanded to the 
RO for the issuance of a SOC.  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an SOC 
addressing the claim for entitlement to 
an initial compensable rating for 
polymorphous light eruption (PMLE).  
Along with the SOC, furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to this issue.

The Veteran is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to an 
initial compensable rating for PMLE) may 
be obtained only if a timely appeal is 
perfected.

2.  Make another attempt to obtain copies 
of the appellant's service treatment 
records, in particular those for the 
first half of 1991, to ascertain whether 
the Veteran suffered an injury to his 
right hip and/or left kidney while 
stationed in Saudi Arabia.

In doing so, contact the National 
Personnel Records Center (NPRC) and the 
Department of the Army.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
In contacting any records custodian (the 
service department or the NPRC), submit 
copies of the Veteran's DD Forms 214 and 
DA Form 21.  Copies of all materials 
obtained should be associated with the 
file.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Columbia VA Medical 
Center since November 26, 2000.  In 
particular, associate with the record 
copies of any x-rays report for the right 
hip, to include any performed in November 
2000, and of all laboratory test results 
(blood and urine) for the period from 
November 26, 2000 through March 2002.  
All records and/or responses received 
should be associated with the claims 
file.

4.  Send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The VA should 
explain the type of evidence that is his 
ultimate responsibility to submit, 
particularly with regard to establishing 
service connection for a disability on a 
secondary basis.  

The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo VA examination(s)-
genitourinary and orthopedic-by an 
appropriate physician(s), at a VA medical 
facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays, as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Genitourinary and orthopedic 
examination(s)-the appropriate 
examiner(s) should note and detail all 
reported symptoms of joint pains or any 
dysfunction and/or disability of the 
right hip or left kidney.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of such 
symptoms and state what precipitates and 
what relieves them.  The appropriate 
examiner should clearly indicate whether 
the Veteran has a current disability of 
the right hip or left kidney or has had 
one since his discharge from service on 
January 11, 1996.  With respect to such 
diagnosed disability, the appropriate 
examiner should provide an opinion as 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the diagnosed disability (1) was 
incurred in, or aggravated by, active 
duty, (2) had its onset within one year 
following discharge from service, if 
arthritis, is found; and/or (3) is 
approximately due to or is aggravated by 
any service-connected disability.  
Currently, the Veteran is service 
connected for DJD of the lumbar spine and 
PMLE.

For any signs and symptoms of left kidney 
dysfunction or of right hip joint pain, 
which is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Finally, the 
appropriate examiner should express his 
or her opinion as to whether any 
disability manifested by left kidney 
dysfunction or by right hip joint pain is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason(s) why.

7.  If such examination(s) is not 
practically possible because the Veteran 
is incarcerated still, given the 
logistics of coordination with the 
correctional facility, the Veteran should 
be afforded an examination at such 
correctional facility.  If the 
correctional facility is unwilling to 
have one of their physicians or a VA fee-
basis or VA examiner perform the 
requested examination(s) at the 
correctional facility, then alternatively 
furnish the claims file to an appropriate 
examiner(s) for a review of the complete 
file and render the medical opinion(s) 
described in instruction paragraph 5 
above.

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason(s) why.

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's remaining 
claims for service connection, in light 
of all pertinent evidence and legal 
authority.  In adjudicating each claim 
for service connection, all applicable 
theories of entitlement to service 
connection should be considered, to 
include direct and secondary service 
connection, or as due to undiagnosed 
illness, as appropriate.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


Citation Nr: 0827798	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a disability of the 
hip joint, to include degenerative joint disease of the hip.

3.  Entitlement to service connection for a left kidney 
condition.

4.  Entitlement to service connection for a polymorphous 
light eruption (PMLE) of the skin.

5.  Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1988 and from April 1989 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's claim was remanded for further development in 
July 2007.

The issue of entitlement to a permanent and total rating for 
pension purposes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed degenerative joint disease of the 
lumbar spine due to injuries in service.

2.  The veteran did not have a hip disability during service 
and the veteran's current right hip disability was not 
incurred as a result of service. 

3.  The veteran did not have a left kidney disability during 
service and has not been shown to have a current left kidney 
disability.

4.  The veteran has chronic PMLE of the skin that first 
incurred during service.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §  3.303 (2007).

2.  A disability of the hip joint, to include degenerative 
joint disease of the hip, was neither incurred in nor 
aggravated by the veteran's military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).

3.  A kidney disability was not incurred in or aggravated as 
a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §  3.303.

4.  Polymorphous light eruption of the skin was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §  3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine and service connection for a skin disability, 
the discussion below of the duties to notify and assist only 
relate to the veteran's other claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in March 2002 prior to the 
initial adjudication of his service connection claims in the 
October 2002 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA notice letter was sent to the 
veteran in July 2007.  This letter provided the required 
notice with respect to both the veteran's service connection 
claims and his pension claim.  While this letter was issued 
subsequent to the rating on appeal, the veteran's claims were 
readjudicated in an April 2008 Supplemental Statement of the 
Case.  See Mayfield and Pelegrini, both supra.  Therefore, 
despite any deficiency in the timing of the notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in the processing of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board, in its July 2007 
remand, directed that the RO provide the veteran such 
corrective notice that explained the information or evidence 
needed to establish an initial disability rating and 
effective date pursuant to the Court's ruling in Dingess.  
Such notice was provided by way of the July 2007 VCAA notice 
letter.  As noted above, the veteran's claims were 
readjudicated in the April 2008 Supplemental Statement of the 
Case.  See Mayfield and Pelegrini, both supra.  Therefore, 
despite any deficient notice provided to the veteran on these 
two elements, the Board finds no prejudice to the veteran in 
the processing of a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service medical records, post service penitentiary 
medical records, and VA medical records.  The VA has 
attempted to provide the veteran VA medical examinations, but 
has been unable to do so due to the veteran's incarceration.  
In this context, the Board remanded the veteran's claims in 
July 2007 so that additional attempts could be made to 
provide the veteran with a VA medical examination.  However, 
the record indicates that such attempts were unsuccessful and 
there is no indication that any additional attempts would be 
successful.  Accordingly, the record reveals that all 
available pertinent records have been obtained and that the 
RO has fulfilled the duty to assist the veteran to the extent 
possible.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Back Disability

The veteran asserted on his August 2004 substantive appeal 
that he injured his back and hip while in combat.  He went on 
to state that it was during war time and he was constructing 
a building at a POW camp and the structure fell, injuring his 
back and hip.  The veteran maintains that he now has 
degenerative joint disease of the lumbar spine and hip due to 
the in-service injury.

The service treatment records do show that the veteran 
complained of back pain of one week's duration in August 
1990.  The veteran stated that he hurt his back when he fell 
down a gulch.  

Prison records from August 1995, prior to the veteran's 
discharge from service, show that the veteran again injured 
his back.  The veteran reported continued back pain after 
falling three weeks previously.  

VA medical records from November 2000 indicate that the 
veteran reported pain in the right hip which he attributed to 
a fall in November 1992.  The veteran also complained of low 
back pain.  

VA and other medical records dated from March 2001 onward 
reveal that the veteran had pain and degenerative joint 
disease of the lumbar spine and right hip.

The Board notes that the record confirms that the veteran 
injured his back on at least two occasions during service.  
The Board recognizes that the veteran did not received a 
diagnosis of a chronic lumbar spine disability until 
approximately 5 years after discharge from service.  However, 
considering that the record verifies the occurrence of two 
back injuries during service, considering the veteran's 
reports of continuous back pain since service, considering 
that the veteran's medical records have not shown the veteran 
to have any intercurrent injuries to the back since discharge 
from service, and considering that the veteran was shown to 
have degenerative disc disease just a few years after 
discharge from service, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's current 
degenerative joint disease of the lumbar spine was incurred 
as a result of service.  Accordingly, the Board finds that 
service connection for degenerative joint disease of the 
lumbar spine is warranted.

IV.  Hip Disability

As noted above, the veteran claims that he hurt his hip 
during service when constructing a POW camp during service 
and the structure fell on him.  The veteran seems to maintain 
that since this injury occurred during his posting in the 
Persian Gulf, this was during combat and thus his report of 
the injury must be accepted as sufficient proof of service 
incurrence though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  

However, the veteran has not asserted that he was under 
attack at that time of the alleged injury or that he was 
under any other sort of actual combat situation at that time.  
As noted above the veteran has only indicated that this 
injury happened while constructing a building.  Consequently, 
the Board finds that the veteran's alleged injury did not 
occur during combat and thus his statements alone are 
insufficient to prove that the veteran experienced a hip 
injury during service.

While the veteran's service medical records show that the 
veteran had several back complaints during service, the 
service medical records are devoid of any hip complaints.  
There is no record that the veteran ever injured his hips, or 
had any complaints regarding his hips while he was in 
service.  The post service medical records do not show any 
hip complaints until November 2000, more than five years 
after discharge from service.  

Since there is no medical evidence of a hip disability during 
service or for more than five years after discharge from 
service, and since there is no medical evidence indicating 
that any current hip disability is related to his military 
service, the preponderance of the evidence is against his 
claim and service connection for a hip disability is not 
warranted.

V.  Left Kidney Disability

The veteran's original claim for VA benefits in January 2002 
included a claim for service connection for a left kidney 
problem.  The Board notes that the veteran has not provided 
any details as to what he thinks is wrong with his left 
kidney.  The Board also notes that on his substantive appeal, 
received in August 2004, the veteran provided detailed 
argument as to why he should be granted service connection 
for his skin disability and for his back and hip 
disabilities, but he did not mention his left kidney at all.

The service treatment records do not indicate that the 
veteran was ever noted to have any kidney problem or that the 
veteran ever complained of a kidney problem.  

The medical records from the veteran's places of 
incarceration, dated from January 1995 until June 2007 do not 
reveal any kidney disability.  

The VA medical records dated from November 2000 to August 
2002 are also silent to any left kidney disability.   

In this case the record does not reveal that the veteran has 
ever had a left kidney disability.  Service connection can 
not be granted unless the veteran has a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Since there is no medical 
evidence indicating that the veteran has a current left 
kidney disability, the Board concludes that the preponderance 
of the evidence is against his claim, and that service 
connection for a left kidney disability is not warranted.

VI.  PMLE 

The veteran's service treatment records indicate that the 
veteran developed a skin disability brought on my sun 
exposure in approximately February 1991.  The Board finds 
that the service treatment records indicate that the 
veteran's photo dermatitis or PMLE was chronic in nature.  
The medical records dated from November 1991 until the 
veteran's discharge from service in January 1996 show that 
the veteran had complaints relating to PMLE in July 1991, 
November 1991, December 1991, January 1995, March 1995, June 
1995, and October 1995.

VA medical records dated in December 2001 and March 2002 
indicate that the veteran continued to experience chronic 
PMLE.  Post service medical records from the veteran's place 
of incarceration dated in April 2003 and August 2004 also 
indicate continuing PMLE.

Since the veteran was first shown to have developed PMLE of 
the skin during service and since the medical records 
indicate that it was chronic in nature and that it has 
continued ever since, the Board finds that service connection 
for PMLE of the skin is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.

Entitlement to service connection for a disability of the hip 
joint, to include degenerative joint disease of the hip is 
denied.

Entitlement to service connection for a left kidney condition 
is denied.

Entitlement to service connection for a polymorphous light 
eruption of the skin is granted.




REMAND

The veteran seeks entitlement to a permanent and total rating 
for pension purposes.  A claim for a permanent and total 
disability rating for pension purposes is determined based on 
the total impairment caused by all disabilities whether 
service-connected or not.  See 38 C.F.R. §§ 3.342(a), 4.17 
(2007); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(stating that before a total and permanent disability rating 
can be awarded, an evaluation must be performed to determine 
the percentage of impairment caused by each disability).  In 
this case the rating decisions of record have not provided 
rating evaluations for each of the veteran's disabilities.  
The RO must determine the percentage of impairment caused by 
each disability prior to Board review of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of treatment from 
the South Carolina Department of 
Corrections since July 2007. 

2.  The RO should issue a rating action 
that lists and rates each of the 
veteran's current disabilities both 
service-connected and non-service-
connected.

3.  Upon completion of the above, 
reconsider the veteran's claim for a 
permanent and total rating for pension 
purposes.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


